Title: From George Washington to Jeremiah Olney, 4 August 1799
From: Washington, George
To: Olney, Jeremiah



Dear Sir,
Mount Vernon 4th Augt 1799

Your favor of the 13th Ulto, accompanying the oration of Mr Maxcy, has been duly received, and for your politeness in sending me the latter, I pray you to accept my thanks.
The sentiments expressed by that Gentleman on Government, and tendency of such conduct as is opposed to the Public functionaries in our own, are too just not to carry conviction to every well disposed, and reflecting mind. With very great esteem—I remain Dear Sir Your Most Obedt Servt

Go: Washington

